 



Exhibit 10.8(m)
THIRTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS THIRTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
January 31, 2007 (this “Amendment”), is entered into among TRM Inventory Funding
Trust (“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”)
and as Servicer (in such capacity, “Servicer”), Autobahn Funding Company LLC
(“Lender”), DZ Bank AG Deutsche Zentral-Genossenschaftsbank, as Administrative
Agent (in such capacity, “Administrative Agent”) and as Liquidity Agent (in such
capacity “Liquidity Agent”), and U.S. Bank National Association, as Collateral
Agent (“Collateral Agent”).
RECITALS
     A. Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended, the “Agreement”); and
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2. Amendments to Agreement. Effective as of Effective Date (as defined
in Section 3 below), the Agreement shall be amended as follows:
     2.1 Appendix A to the Agreement is hereby amended to extend the “Maturity
Date” to April 23, 2012.
     2.2 Effective April 23, 2007, the Facility Limit is reduced to
$100,000,000.
     2.3 Section 2.06 to the Agreement is hereby deleted in its entirety.
          3. Conditions to Effectiveness. This Amendment shall become effective
as of the date first written above (the “Effective Date”) when the
Administrative Agent shall have received counterparts of this Amendment, duly
executed by all parties hereto.
          4. Representations and Warranties. Each of the Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date, (b) the execution
and delivery by such Person of this Amendment and the performance by such Person
of its obligations under the Agreement, as amended hereby (as so amended, the
“Amended Agreement”), (i) are within the powers of such Person, (ii) have been
duly authorized by all necessary action on the part of such Person, (iii) have
received all necessary governmental

 



--------------------------------------------------------------------------------



 



approval and (iv) do not and will not contravene or conflict with (A) any
provision of law or the certificate of incorporation or by-laws or other
organizational documents of such Person or (B) any agreement, judgment,
injunction, order, decree or other instrument binding on such Person and (c) the
Amended Agreement is the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms.
          5. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          8. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to he executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            TRM INVENTORY FUNDING TRUST
      By:   Wilmington Trust Company, not in its individual capacity, but solely
as Owner Trustee
      By:   /s/ Michael G. Oller, Jr.         Name:   Michael G. Oller, Jr.     
  Title:   Senior Financial Services Officer        TRM ATM CORPORATION
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien       
Title:   Chief Financial Officer        AUTOBAHN FUNDING COMPANY LLC
      By:   DZ Bank AG, Deutsche Zentral
Genossenschaftsbank Frankfurt am Main, as its
attorney- in- fact
      By:   /s/ Daniel Marino         Name:   Daniel Marino        Title:  
First Vice President            By:   /s/ Christian Haesslein         Name:  
Christian Haesslein        Title:   Assistant Vice President        DZ BANK AG,
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, as Administrative Agent
and Liquidity Agent
      By:   /s/ Daniel Marino         Name:   Daniel Marino        Title:  
First Vice President            By:   /s/ Christian Haesslein         Name:  
Christian Haesslein        Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Assistant Vice President     

 